Citation Nr: 1711353	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  11-01 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disorder.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a psychiatric disorder.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a back disorder.

4.  Entitlement to service connection for a right ankle disorder.

5.  Entitlement to service connection for a left ankle disorder.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for a bilateral hip disorder.

8.  Entitlement to an evaluation in excess of 10 percent for chronic pharyngitis status post tonsillectomy.

9.  Entitlement to a compensable evaluation for bilateral dermatophytosis pedis.

10.  Entitlement to a 10 percent evaluation for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324.

11.  Entitlement to a total disability rating based on individual unemployabilitiy due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to January 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida; a July 2011 rating decision of the VA RO in San Juan, Puerto Rico; and, a June 2013 rating decision of the VA RO in Guaynabo, Puerto Rico.  

The Board notes that the Veteran had originally requested a hearing before the Board.  However, he withdrew his hearing request in April 2011.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Department of Veterans Affairs (VA) disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains one claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.  Specifically, the issue of entitlement to an increased evaluation for bilateral dermatophytosis pedis is stayed.

The issues of entitlement to service connection for a left knee disorder, a back disorder, an acquired psychiatric disorder, a left ankle disorder, a right knee disorder, and a bilateral hip disorder; entitlement to an increased evaluation for chronic pharyngitis status post tonsillectomy; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 1985 Board decision denied service connection for a left knee disorder and a back disorder.  The Veteran did not file a motion to vacate, file a motion for reconsideration, or file a motion to revise the decision based on clear and unmistakable error.

2.  The evidence received since the June 1985 Board decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claims for service connection for a left knee disorder and a back disorder. 

3.  A September 1994 Board decision denied an application to reopen a claim for service connection for a psychiatric disorder.  The Veteran did not appeal that decision, file a motion to vacate, file a motion for reconsideration, or file a motion to revise the decision based on clear and unmistakable error.

4.  The evidence received since the September 1994 Board decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claims for service connection for a psychiatric disorder. 

5.  The Veteran has not been shown to have a current right ankle disorder.

6.  The Veteran has been assigned a schedular disability rating of 10 percent for his service-connected disabilities throughout the appeal period.


CONCLUSIONS OF LAW

1.  The June 1985 Board decision denying service connection for a left knee disorder and a back disorder is final. 38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1100 , 20.1105 (2016).

2.  The evidence received subsequent to the June 1985 Board decision is new and material, and a claim for service connection for a left knee disorder is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  The evidence received subsequent to the June 1985 Board decision is new and material, and a claim for service connection for a back disorder is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

4.  The September 1994 Board decision denying service connection for a psychiatric disorder is final. 38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2016).

5.  The evidence received subsequent to the September 1994 Board decision is new and material, and a claim for service connection for a psychiatric disorder is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

6.  A right ankle disorder was not incurred in active service, nor may it be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

7.  The issue of entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities has been rendered moot by reason of assignment of a rating of a 10 percent throughout the appeal period. 38 C.F.R. § 3.324 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103 (a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103 (a); 38 C.F.R. § 3.159 (b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Initially, the Board notes that, in the decision below, the claims for service connection for a left knee disorder, a back disorder, and a psychiatric disorder have been reopened.  In light of these favorable dispositions, there is no prejudice regardless of whether there was any notice or assistance deficiency.

Moreover, as will be discussed below, the Board has determined that there is no legal entitlement to a 10 percent evaluation based on multiple noncompensable evaluations.   The notice provisions and duty to assist provisions are not applicable to a claim, where the claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit. Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where law, not factual evidence, is dispositive).

With respect to the claim for service connection for a right ankle disorder, the RO provided the Veteran with notice in February 2010, prior to the initial decision on that claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in relation to this claim.  In the February 2010 letter, the RO notified the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified, relevant, and available post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue being denied herein.

The Board does acknowledge that the Veteran has not been afforded a VA examination in connection with his claim for service connection for a right ankle disorder.  Under the law, an examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and, (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability. 38 C.F.R. § 3.159 (c)(4). 

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

In this case, a VA examination is unnecessary to decide the claim for service connection for a right ankle disorder, as such an examination would not provide any more pertinent information than is already associated with the claims file.  As will be explained below, the Veteran has not been shown to have a currently diagnosed disability pertaining to his right ankle.  Nor has he identified any complaints, symptoms, or treatment suggesting that he has such a disorder.  Therefore, because there is no evidence of a current disability, the Board finds that a VA examination is unnecessary. 38 C.F.R. § 3.159 (c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issue of entitlement to service connection for a right ankle disorder.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


I.  New and Material Evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For the purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist. Id. at 118.


A.  Left Knee Disorder 

The Veteran's claim for service connection for a left knee disorder was previously considered and denied by the Board in a June 1985 decision.  In particular, the Board acknowledged the Veteran's treatment in service for a contusion of the left knee, but also observed that his separation examination and August 1976 VA examination were normal.  It was noted that he was first treated for a left knee disorder after service in March 1982.  The Board concluded that the Veteran's current left knee disorder was not related to his military service.

The Veteran did not file a motion to vacate, a motion for reconsideration, or a motion to revise the decision based on clear and unmistakable error.  As such, the June 1985 Board decision became final. 38 U.S.C.A. § 7105, 38 C.F.R. § 20.1100, 20.1105.

The evidence received since the June 1985 Board decision includes a December 2009 letter from Dr. O. (initials used to protect privacy) suggesting that his current left knee disorder may be related to an injury in service.  That evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claim, and could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist. See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for a left knee disorder is reopened.


B.  Back Disorder 

The Veteran's claim for service connection for a back disorder was previously considered and denied by the Board in a June 1985 decision.  In particular, the Board acknowledged the Veteran's assertion that he injured his back while doing exercises in service and was given medication for radiating pain.  However, the Board observed that his service treatment records and post-service medical records did not document any back disorder.  In so doing, the Board noted that the Veteran's spine was normal at the time of his separation examination and that he denied having a medical history of recurrent back pain at that time.  An August 1976 VA examination also revealed no musculoskeletal abnormalities.  

The Veteran did not file a motion to vacate, a motion for reconsideration, or a motion to revise the decision based on clear and unmistakable error.  As such, the June 1985 Board decision became final. 38 U.S.C.A. § 7105, 38 C.F.R. § 20.1100, 20.1105.

The evidence received since the June 1985 Board decision includes a December 2009 letter from Dr. O. indicating that the Veteran's current back disorder was related to his left knee injury in service.  That evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claim, and could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist. See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for a back disorder is reopened.





C.  Acquired Psychiatric Disorder 

The Veteran's claim for service connection for a psychiatric disorder was previously considered and denied by the Board in a March 1982 decision.  In particular, the Board observed that the Veteran's service treatment records did no document any findings or diagnosis of neurosis or psychosis in service or at separation.  It was noted that a mild neurosis-anxiety reaction was later diagnosed in August 1976, which had not been present in service.  A psychosis, schizophrenia, was not diagnosed until June 1978.  Therefore, the Board concluded that a psychiatric disorder did not manifest in service and that a psychosis did not manifest to a compensable degree within one year thereafter.

In a September 1994 decision, the Board denied an application to reopen a claim for service connection for a psychiatric disorder.  In particular, the Board found that the additional medical records only revealed evidence of ongoing treatment for a current psychiatric disorder.  It was noted that the existence of a current disability was not in dispute at the time of the March 1982 Board decision.  The Board also determined that the additional lay statements reiterated prior contentions and were not substantiated by the other evidence of record.  The Board concluded that the evidence still did not establish that a disorder manifested in service or that a psychosis manifested within one year thereafter and that there was no evidence relating the current disorder to his military service.

The Veteran did not appeal that decision, file a motion to vacate, a motion for reconsideration, or a motion to revise the decision based on clear and unmistakable error.  As such, the September 1994 Board decision became final. 38 U.S.C.A. § 7105, 38 C.F.R. § 20.1100, 20.1105.

The evidence received since the September 1994 Board decision includes a December 2009 letter from Dr. O. indicating that the Veteran began to develop psychiatric problems in service as a result of the stressful circumstances he experienced.  That evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claim, and could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist. See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for an acquired psychiatric disorder is reopened.


II.  Service Connection for a Right Ankle Disorder

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303 (b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a right ankle disorder.  

The Board has reviewed the claims file, to include his service treatment records, post-service medical records, and lay statements; however, there is no indication of a right ankle disability during the appeal period or within close proximity thereto.  

The Veteran has not submitted or identified evidence of a current right ankle disorder.  Nor has he identified any complaints, symptoms, or treatment of any right ankle disorder.  As discussed above, the RO sent the Veteran a notice letter informing him of the elements necessary to substantiate a claim for service connection, including evidence of a current disability.  The RO also denied the claim because there was no evidence that he currently has a right ankle disorder.  However, the Veteran has never responded by submitting any lay or medical evidence suggesting otherwise.

The Board notes that there are lay statements regarding a left leg and ankle injury, but they do not reference the Veteran's right ankle.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110 , 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Because the evidence does not show that Veteran has a current right ankle disability, the Board concludes that service connection is not warranted, and no discussion of the remaining elements is necessary. See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (the absence of any one element will result in denial of service connection).

As the weight of the evidence is against the Veteran's claim for service connection for a right ankle disorder, the benefit-of-the-doubt rule does not apply, and the claim is denied. Gilbert, 1 Vet. App. 49, 53.


III.  Entitlement to a 10 percent rating under 38 C.F.R. § 3.324

According to 38 C.F.R. §  3.324, whenever a veteran has two or more separate permanent service-connected disabilities of such character as to clearly interfere with normal employability, even though none of the disabilities may be of compensable degree, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.

The provisions of 38 C.F.R. § 3.324 are predicated on the existence only of noncompensable service-connected disabilities.  Once a compensable rating for any service-connected disability has been awarded, the applicability of the provisions under 38 C.F.R. § 3.324 is rendered moot. See Butts v. Brown, 5 Vet. App. 532, 541 (1993).

In this case, the Veteran has been assigned a 10 percent evaluation throughout the appeal period.  Consequently, the issue of entitlement to a compensable rating based on multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324 has been rendered moot.  Accordingly, the appeal is denied.



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left knee disorder is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for a back disorder is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for a psychiatric disorder is reopened.

Entitlement to service connection for a right ankle disorder is denied.

Entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324 is denied.



REMAND

Left Ankle Disorder 

The Board notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for a left ankle disorder.  During a March 1984 hearing at the RO, he stated that he fell and injured his left leg while serving in Turkey, which involved his ankle.  He asserted that he was given a physical profile, bandages, and a cane to assist in recovery.  Moreover, VA treatment records dated in March 2009 indicate that the Veteran was diagnosed as having tendonitis of the left ankle.  Therefore, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of any left ankle disorder that may be present.


Right and Left Knee Disorders 

The Board also notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for a bilateral knee disorder.  VA treatment records show that he has osteoarthritis and instability of the bilateral knees.  He has also asserted that he sustained a left knee injury in service while in Turkey, and in December 2009, Dr. O. (initials used to protect privacy) indicated that the Veteran experienced painful right knee motion that was due to an in-service injury to the Veteran's left knee that affected his weight-bearing and posture and caused chronic inflammation leading to right knee problems.  Therefore, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of any knee disorder that may be present.


Bilateral Hip Disorder 

The Board further notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for a bilateral hip disorder.  He has reported that he sustained an injury in service that involved his left leg.  VA treatment records dated in 2012 also show that the Veteran has stiffness in his hip flexors.  Therefore, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of any hip disorder that may be present.



Back Disorder

The Board also notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for a back disorder.  VA treatment records indicate that x-rays from 2010 revealed lumbar spondylosis.  Moreover, the Veteran has asserted that he sustained a back injury in service, and as noted above, Dr. O. has indicated that the Veteran's back disorder could be related to a left knee disorder.   Therefore, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of any back disorder that may be present.


Acquired Psychiatric Disorder

The Board further notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for an acquired psychiatric disorder.  VA treatment records document varying psychiatric diagnoses, including schizophrenia and PTSD.  Moreover, as noted above, Dr. O. has indicated that the Veteran may have a psychiatric disorder that began in service.  In addition, the Veteran has reported experiencing stressors in service, to include an interaction with a sleeping guard that resulted in having a gun pointed in his face, feeling trapped in Turkey, race-related tensions, and fear for his safety in a fight that involved a knife.  The Veteran has also discussed experiencing distress when a friend was injured in service.  There are also service treatment records showing anxiety, and lay statements suggest that the Veteran's behavior changed following his time in service.  Therefore, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of any psychiatric disorder that may be present.


Chronic Pharyngitis Status Post Tonsillectomy

The Veteran was most recently afforded a VA examination in April 2013 in connection with his increased evaluation claim.  However, the examiner did not address all of the applicable rating criteria.  Specifically, she did not indicate whether the Veteran had thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  Therefore, the Board finds that an additional VA examination is needed.


TDIU 

Finally, as decisions on the claims being remanded could affect the outcome of the TDIU claim, the claims are inextricably intertwined.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who have treated him for a left knee disorder, a psychiatric disorder, a back disorder, a left ankle disorder, a right knee disorder, a bilateral hip disorder, and chronic pharyngitis status post tonsillectomy.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any left ankle disorder that may be present.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements submitted by the Veteran. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, to include observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any current left ankle disorder, to include tendonitis of the left ankle. 

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service, to include any injury therein. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral knee disorder that may be present.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements submitted by the Veteran. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, to include observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any current left and right knee disorders. 

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service, to include any injury therein. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral hip disorder that may be present.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements submitted by the Veteran. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, to include observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any current hip disorders. 

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service, to include any injury therein. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of any back disorder that may be present.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements submitted by the Veteran. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, to include observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any current back disorders. 

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service, to include any injury therein. 

The examiner should also state whether it is at least as likely as not that the disorder was caused by or permanently aggravated by a knee disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders present during the appeal period.  If any previously diagnosed psychiatric disorder is not found on examination, the examiner should address the prior diagnoses of record and indicate whether they may have resolved or been misdiagnosed.  

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any circumstances therein. 

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should address whether there is any relationship between the current disorder and any verified in-service stressor.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

7.  The Veteran should be afforded a VA examination to ascertain the severity and manifestation of his service-connected chronic pharyngitis status post tonsillectomy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's hemorrhoids under the rating criteria.  In particular, he or she should indicate whether the Veteran has laryngitis manifested by hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

8.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2016). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be indicated whether any notice that was sent was returned as undeliverable.

9.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination and/or obtaining a medical opinion in connection with the claim for TDIU.

10.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of any additional evidence received.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


